                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                 Charlotte DIVISION
                          DOCKET NO. 3:20-cv-00333-FDW-DCK


 Puff Corporation,                           )
                                             )
                   Plaintiff,                )
                                             )
        vs.                                  )                       ORDER
                                             )
 Kandypens, Inc.,                            )
                                             )
                Defendant.                   )

       THIS MATTER is before the Court on Defendant’s Amended Motion to Dismiss for Lack

of Jurisdiction (Doc. No. 22), Defendant’s Renewed Motion to Change Venue (Doc. No. 26), and

Defendant’s Motion to Dismiss for Failure to State a Claim (Doc. No. 15). Plaintiff has submitted

Opposition Motions in response (Doc. Nos. 29, 30, 31), and Defendant replied (Doc. Nos. 36, 37,

38). The matter is now ripe for review. For the reasons stated herein, the Court finds venue transfer

appropriate; as such, the Court declines to address Defendant’s Motion to Dismiss for Failure to

State a Claim. The Court hereby GRANTS Defendant’s Motion to Change Venue and ORDERS

this case transferred to the Central District of California. The Court DENIES AS MOOT

Defendant’s Motions to Dismiss for Lack of Jurisdiction and for Failure to State a Claim. (Doc.

Nos. 22 and 15).

       I.      BACKGROUND

       Plaintiff filed the instant suit on June 12, 2020, (Doc. No. 1), and subsequently filed an

Amended Complaint on July 23, 2020. (Doc. No. 20). The Amended Complaint alleges Defendant

is liable for trade dress infringement under the Lanham Act, 15 U.S.C. § 1125(a), and for unfair

and deceptive trade practices under N.C. Gen. Stat § 75-1.1 et seq. (Doc. No. 20, p. 1). Plaintiff

and Defendant are Delaware corporations with their principal places of business located in




     Case 3:20-cv-00333-FDW-DCK Document 45 Filed 11/13/20 Page 1 of 11
California.1 Id. Plaintiff and Defendant are market competitors—they manufacture, advertise,

distribute, and sell electronic vaporizers throughout the United States. Id. Plaintiff’s allegations

center on what it contends is one of its most successful products—the PEAK vaporizer. 2 Id. at p.

5. Plaintiff alleges the PEAK vaporizer has a “unique, distinctive, and non-functional trade dress”

to distinguish itself from market competitors. Id. at p. 6. Plaintiff alleges the PEAK vaporizer has

generated more than $50 million in national sales revenue since January 15, 2018 such that “the

relevant consuming public has come to recognize the PEAK Trade Dress as identifying [Plaintiff]

as the source of the goods. Id. at p. 9.

         In 2019, Defendant allegedly began to manufacture, advertise, distribute, and sell an

electronic vaporizer called the Oura. Id. at p. 10. Plaintiff contends the Oura “copies features of

and is confusingly similar in appearance to [Plaintiff’s] PEAK Trade Dress, and therefore is likely

to deceive or confuse the purchasing public as to the source or origin of Defendant’s products.”

Id. Plaintiff contends the alleged similarities between the Oura and the PEAK are the result of

Defendant’s intentional and direct copying of a “number of distinctive, non-functional features

from Plaintiff’s PEAK trade dress.” Id. at p. 11. Plaintiff further contends Defendant’s actions with

respect to the Oura are “consistent with Defendant’s pattern and practice of copying [Plaintiff’s]

devices.” Id. at p. 17. Plaintiff maintains the similarities in the Oura design and the PEAK design

“[are] likely to cause retailers and consumers to be confused or deceived or mistakenly believe



1
  It is unclear whether Defendant Kandypens has its principal place of business in California. The Amended
Complaint asserts Defendant has its principal place of business in Santa Barbera, California. (Doc. No. 20, p. 1).
However, Defendant’s Memorandum in Support of its Motion to Transfer indicates that its principal place of
business is in Scottsdale, Arizona. (Doc. No. 27, p. 2). Elsewhere in the same briefing, Defendant asserts its
principal place of business is in Santa Barbera, California. Id. at p. 5. However, it is undisputed that neither party is
incorporated or has its principal place of business in North Carolina, and Defendant admits it has “significant
business interests concentrated in Southern California.” Id. at p. 6.
2
  The PEAK vaporizer is the subject of one issued design patent, U.S. Patent No. D882867, and the subject of one
pending design patent application, USPTO Application Number 29669755. (Doc. Nos. 1-2, 1-3). PEAK is also the
subject of a utility patent, U.S. Patent No. 10,517,334 (Doc. 20, p. 8).

                                                            2

       Case 3:20-cv-00333-FDW-DCK Document 45 Filed 11/13/20 Page 2 of 11
that Defendant’s Infringing Product Design is made, sponsored, endorsed, authorized by, or in

some other manner affiliated with [Plaintiff].” Id. at p. 16. Plaintiff alleges it is irreparably harmed

as a result and accordingly charges Defendant with one violation of trade dress infringement under

the Lanham Act and one violation of North Carolina’s Unfair Competition and Deceptive Trade

Practices Act. Id. at pp. 21, 25. Defendant has moved to transfer venue pursuant to 28 U.S.C.

§ 1404, or alternatively, to dismiss pursuant to Fed. R. Civ. P. 12(b)(2) and 12(b)(6). The Court

first addresses the Motion to Transfer.

        II.     VENUE TRANSFER

        Venue is appropriate in “a judicial district in which any defendant resides, . . . in which a

substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

of the property that is the subject of the action is situated.” 28 U.S.C. § 1391(b) (2018). A district

court may transfer an action to another district for reasons of convenience upon motions by or the

consent of the parties. Id. at § 1404(a)-(b). The question of whether to transfer pursuant to § 1404

is committed to the discretion of the district court, which analyzes a motion to transfer based on

an “individualized, case-by-case consideration of convenience and fairness. Stewart Org., Inc. v.

Ricoh Corp., 487 U.S. 22, 29, 108 S. Ct. 2239, 2244, 101 L. Ed. 2d 22 (1988) (citation and

quotation omitted). Defendant has advanced two arguments in support of its motion to transfer

venue: first, that the “first-filed” rule favors transfer to the Central District of California; and

second, the § 1404 factors weigh in favor of transfer.

                a. First-Filed Rule

        Federal comity and the first-filed rule provide that “where the same parties have filed

similar litigation in separate federal fora . . . the later-filed action should be stayed, transferred, or

enjoined.” Nutrition & Fitness, Inc. v. Blue Stuff, Inc., 264 F. Supp. 2d 357, 360 (W.D.N.C. 2003)



                                                    3

      Case 3:20-cv-00333-FDW-DCK Document 45 Filed 11/13/20 Page 3 of 11
(citations omitted). Whether the first-filed rule applies is a fact-intensive determination, and courts

consider “1) the chronology of the filings, 2) the similarity of the parties involved, and 3) the

similarity of the issues at stake.” Id. Defendant contends the first-filed rule applies and the case

should accordingly be transferred to the Central District of California, where a similar lawsuit is

pending. (Doc. No. 27, pp. 10-12). The parties do not dispute that the first two factors of the first-

filed rule are applicable here. Compare (Doc. No. 27, p. 11) with (Doc. No. 31, p. 6).

         The only question to resolve with respect to the first-filed rule is whether the issues at

stake in the two cases are sufficiently similar such that the first-filed rule is applicable. Defendant

argues the issues are the same because the “claims involve the exact same products, will involve

much of the same evidence, and there is . . . overlap in the issues to be decided.” (Doc. No. 27, p.

11). Plaintiff maintains the “the two lawsuits deal with different legal claims and laws, different

factual issues, different intellectual property rights, and different issues to be resolved.” (Doc. No.

31, p. 6). In California, Kandypens seeks a declaratory judgment that Puffco’s patent on its PEAK

vaporizer is invalid. See Compl. 2:20-cv-358, ECF No. 1. Puffco counterclaimed, alleging

Kandypens’ Oura vaporizer infringes on Puffco’s utility patent for its PEAK vaporizer. See

Answer, 2:20-cv-358, ECF No. 14, p. 6. In the instant suit, Puffco alleges Kandypens is liable for

trade dress infringement and for violating North Carolina’s Unfair and Deceptive Trade Practices

Act. (Doc. No. 20, p. 1). Although the two cases assert different causes of action, 3 both cases seek

to determine the legal rights and obligations of the parties with regards to the design and



3
  Puffco maintains the instant lawsuit requires “resolution of issues of secondary meaning, consumer confusion, and
deceptive trade practices under North Carolina law, none of which exists in the California action.” (Doc. No. 31, p.
6). That may be technically true; however, California has a corresponding statute that provides similar protection
against unfair or deceptive trade practices. Compare N.C. GEN. STAT. § 75-1.1(a) (“Unfair methods of competition
in or affecting commerce, and unfair or deceptive acts or practices in or affecting commerce, are declared
unlawful.”) with CAL. BUS. & PROF. CODE § 17001 (“[T]he purpose of this chapter is to safeguard the public . . . by
prohibiting unfair, dishonest, deceptive, destructive, fraudulent and discriminatory practices by which fair and
honest competition is destroyed or prevented.”).

                                                         4

      Case 3:20-cv-00333-FDW-DCK Document 45 Filed 11/13/20 Page 4 of 11
functionality of two products that are market competitors. A primary issue in the California suit—

whether Kandypens’ Oura vaporizer directly infringes on Puff’s PEAK vaporizer utility patent—

is nearly identical to the primary issue at stake here—whether Kandypens’ Oura vaporizer

infringes on the trade dress of Puff’s PEAK vaporizer. Indeed, the counterclaim in California and

the Complaint here contain nearly identical factual allegations regarding Kandypens’ actions and

its Oura vaporizer. Compare Answer, 2:20-cv-358, ECF No. 14, pp. 11-14 with (Doc. No. 20, pp.

17-21). Because the case in California was filed first, both parties are identical in both suits, and

both cases concern the intellectual property rights of the same products and will require resolution

of exceedingly similar factual issues, this Court finds that the first-filed rule applies, and that venue

transfer is appropriate.

                b. § 1404 Factors

        Although application of the first-filed rule is sufficient to transfer this case to the Central

District of California, the Court nonetheless evaluates the propriety of transfer under § 1404. See

Great W. Casualty Co. v. Packaging Corp. of Am., 444 F. Supp. 3d 664, 670 (M.D.N.C. 2020)

(noting that application of the first-filed rule can be avoided if the § 1404 factors and the “balance

of convenience” weigh against applying the rule). In evaluating whether to transfer a case to

another jurisdiction under § 1404, a court weighs eleven factors to determine whether Defendants

have met their burden to transfer venue. Scenic Mktg.Grp., LLC v. S. Home Med. Equip., Inc.,

No. 3:11-cv-00551, 2012 WL 113664, at *1 (W.D.N.C. Jan 13, 2012). The eleven factors are:

        (1) the plaintiff’s initial choice of forum; (2) the residence of the parties; (3) the
        relative ease of access of proof; (4) the availability of compulsory process for
        attendance of witnesses and the costs of obtaining attendance of willing witnesses;
        (5) the possibility of a view; (6) the enforceability of a judgment, if obtained; (7)
        the relative advantages and obstacles to a fair trial; (8) other practical problems that
        make a trial easy, expeditious, and inexpensive; (9) the administrative difficulties
        of court congestion; (10) the interest in having localized controversies settled at
        home [and] the appropriateness in having the trial of a diversity case in a forum that


                                                   5

      Case 3:20-cv-00333-FDW-DCK Document 45 Filed 11/13/20 Page 5 of 11
       is at home with the state law that must govern the action; and (11), the avoidance
       of unnecessary problems with conflict of laws.

Com. Equip. Co., Inc. v. Barclay Furniture Co., 738 F. Supp. 974, 976 (W.D.N.C. 1990). A

defendant “carries a particularly heavy burden,” as “[a] court should not disturb the plaintiff’s

choice of forum unless the moving party demonstrates that the balance of convenience to the

parties and witnesses and the interests of justice weigh heavily in favor of the transfer to another

district.” Id. (citations omitted). The mere shifting of inconvenience from one party to another will

not satisfy a defendant’s burden. Id.; see also Uniprop Manufactured Hous. Cmtys. Income Fund

II v. Home Owners Funding Corp., 753 F. Supp. 1315, 1322 (W.D.N.C. 1990) (noting that “if the

equities lean but slightly in favor of the movant after all factors are considered,” transfer is still

not appropriate). Here, the parties dispute each of the eleven factors; as such, the Court analyzes

each factor in turn.

                        i. Plaintiff’s Initial Choice of Forum

       “Plaintiff chose North Carolina as its choice of forum, and courts have given great weight

to this factor of the analysis.” Scenic Mktg. Grp., 2012 WL 113664, at *1; see also Collins v.

Straight, Inc., 748 F.2d 916, 921 (4th Cir. 1984); Com. Equip Co., 738 F. Supp. At 976 (“[A] court

ordinarily should accord the plaintiff’s choice of forum great weight.”). When the plaintiff selects

a foreign forum and the cause of action bears little relation to that forum, however, such decision

is not entitled to the same deference. See JTH Tax, Inc. v. Lee, 482 F. Supp. 2d 731, 736 (E.D. Va.

2007). Even then, in trademark cases, the plaintiff’s choice of forum is still entitled to deference

when the plaintiff is conducting business in that forum. See Kiss My Face Corp. v. Bunting, No.

02CIV2645, 2003 WL 22244587, at *4 (S.D.N.Y. Sept. 30, 2003) (“Where there is ongoing

business activity in the chosen forum, however, plaintiff’s choice of forum is given more deference

than it would if the connection to this forum were truly de minimis.”) (quotation omitted); cf.

                                                  6

     Case 3:20-cv-00333-FDW-DCK Document 45 Filed 11/13/20 Page 6 of 11
PlayVision Labs, Inc. v. Nintendo of Am., Inc., No. 3:14-CV-312-GCM, 2014 WL 6472848, at

*2 (W.D.N.C. Nov. 18, 2014) (ordering transfer of a case when “nothing to do with the

development or manufacture” of the controversy occurred in North Carolina) (emphasis added).

       Here, Plaintiff chose this Court as forum because “Plaintiff conducts substantial business

activity in this district” and “North Carolina is the 20th largest market in the United States for

[Plaintiff’s] products.” (Doc. No. 31, p. 10). Additionally, Defendant conducts business in this

District and has sold at least 70 units of the allegedly infringing product, the Oura vaporizer,

directly to North Carolina consumers. See id. at p. 7; see also (Doc. No. 27, p. 8). Plaintiff’s choice

of forum is certainly entitled to some weight. However, the weight given to Plaintiff’s choice is

diminished because its chosen forum is foreign to both parties, and the causes of action asserted

here bear at least the same relation to this forum as they do to almost any other forum in the nation.

Indeed, 19 other states have a larger market share of Plaintiff’s business activity than North

Carolina. (Doc. No. 31, p. 10). Moreover, while it is true that Defendant conducts business in this

District and in North Carolina more generally, the same can be said of nearly every other state in

the nation. By way of example, Defendant’s store locator, cited by Plaintiff, shows nearly 600

retailers in the Northeast region alone, which far exceeds the roughly 230 in the Southeast. See

Dealers, KANDYPENS, https://www.kandypens.com/stores/ (last visited Nov. 12, 2020). Plaintiff

insists that its forum choice weighs against transfer because the Oura has been sold in North

Carolina, (Doc. No. 31, p. 11); however, Defendant maintains the 70 Oura units sold here represent

only 1.2% of all Oura sales. (Doc. No. 27, p. 8). While the 70 Oura units sold in North Carolina

is certainly not nothing, this Court is unpersuaded that the cause of action bears more than little

relation to North Carolina and this district. Accordingly, the Court assigns some weight to the

Plaintiff’s chosen forum and finds that this factor weighs only slightly against transfer.



                                                  7

     Case 3:20-cv-00333-FDW-DCK Document 45 Filed 11/13/20 Page 7 of 11
                           ii. Residence of the Parties

         When a corporation or business entity is subject to personal jurisdiction, it is considered to

be a resident of that jurisdiction for venue purposes. 28 U.S.C. § 1391(c)(2). Neither party is

incorporated in North Carolina, nor do they have their principal places of business in North

Carolina. The parties strongly contest whether this Court has personal jurisdiction over Defendant.

See generally (Doc. Nos. 22, 29). Because it is unclear as to whether this Court has personal

jurisdiction over Defendant,4 this factor weighs in favor of transfer to California.

                          iii. Relative Ease of Access of Proof

         When the moving party fails to provide sufficient evidence that most of the evidence is in

another jurisdiction or transporting witnesses to the jurisdiction would be costly, then transfer is

not appropriate. SAS Inst., Inc. v. World Programming, Ltd., 468 F. App’x 264, 267 (4th Cir. 2012)

(per curiam) (holding that failure to demonstrate all or most of the evidence was in another county

and that transporting “myriad” foreign witnesses to North Carolina would be costly meant

dismissal on grounds of forum non conveniens was inappropriate). Here, Defendant asserts

generally that “none of the evidence is in this district” and will have to be transported if the action

remains here. (Doc. No. 27, p. 13). Plaintiff responds by noting that Defendant has not “identified

any specific” evidence that would require transport. (Doc. No. 31, p. 12). Plaintiff is correct that

Defendant has not met its burden with respect to this factor. Thus, it weighs against transfer.




4
  Although the Court declines to analyze the personal jurisdiction issue here, review of the parties’ briefing on the
issue reveals serious doubt as to whether Defendant’s sale of the Oura in North Carolina is sufficient to meet the
minimum contacts test. See (Doc. No. 23, p. 9) (“Kandypens has sold 70 units [of the product at issue] to customers
with shipping addresses in North Carolina (1.282% of all sales) and just 34 to customers in the Western District of
North Carolina (0.623% of all sales).”).

                                                          8

      Case 3:20-cv-00333-FDW-DCK Document 45 Filed 11/13/20 Page 8 of 11
                          iv. Availability of Compulsory Process for Attendance of Witnesses
                              and the Cost of Obtaining Attendance of Willing Witnesses

         Neither party resides in this District. Thus, each party would have to transport its own

witnesses to the Western District of North Carolina if trial were held here.5 However, if the trial is

held in California, where Plaintiff resides and Defendant has a “significant business interest,”

(Doc. No. 27, p. 6), neither party would bear much, if any, expense in transporting witnesses. Thus,

this factor weighs slightly in favor of transfer.

                           v. The Possibility of a View

         A jury would likely need to view both the Oura and PEAK vaporizers to resolve the claims

at issue here. Defendant concedes this factor is neutral, (Doc. No. 27, p. 13), but Plaintiff argues it

weighs against transfer because both the PEAK and Oura are located in this district. (Doc. No. 31,

p. 14). However, the PEAK and Oura are also likely located in any district where both parties

conduct business, which appears to be almost any district in the country. See supra p. 7. Thus, this

factor is neutral.

                          vi. The Enforceability of a Potential Judgment

         A judgment obtained in either the Western District of North Carolina or in the Central

District of California would be enforceable nationwide. This factor is neutral.

                         vii. Relative Advantages and Obstacles to a Fair Trial

         Defendant concedes this factor weighs against transfer, as there are no arguments that

either party would be unable to obtain a fair trial in this district. (Doc. No. 27, p. 14).




5Plaintiff points to at least one witness who resides in this district, an employee of a retail store whose name is
“currently unknown.” Id.; see also (Doc. No. 29-2, p. 2). However, a “currently unknown” retail employee could
conceivably be found in any district in which both the PEAK and Oura have been sold.

                                                           9

      Case 3:20-cv-00333-FDW-DCK Document 45 Filed 11/13/20 Page 9 of 11
                     viii. Other Practical Problems that Make a Trial Easy, Expeditious, and
                           Inexpensive

        Defendant points out that the “Central District of California has a six-month head start in

the litigation and discovery is already underway in this case” such that the parties will have to

undergo many of the same procedural litigation hurdles they have already surpassed in California.

(Doc. No. 27, p. 15). In response, Plaintiff provides Federal Court Management Statistics showing

that the Central District of California has roughly 525 pending actions per judgeship while the

Western District of North Carolina only has 359. (Doc. No. 31, p. 15). Yet, this differential in

pending actions translates to roughly 15 days (22.3 months vs. 21.8 months) difference in the

median number of months from filing to trial in the two districts. Id. Given that discovery is already

underway in the Central District, and the possibility of consolidation due to the similarities

between the two cases, this factor weighs in favor of transfer.

                       ix. Administrative Difficulties of Court Congestion

        In looking at the Federal Court Management Statistics provided by Plaintiff, it appears that

the Central District of California is slower in moving through civil litigation than the Western

District of North Carolina; however, the time differential amounts to roughly 15 days, or .5 months.

Thus, the relative court congestion of each district is not significant. This factor is neutral.

                        x. The Interest in Having Localized Controversies Settled at Home

        Defendant argues this is not a localized controversy because “Puffco’s claims are not

specific or unique to North Carolina law, and similar remedies are available under California law.”

(Doc. No. 27, p. 14). In response, Plaintiff asserts it brought a North Carolina state law claim,

which would require a federal court in California to interpret foreign law if transferred. (Doc. No.

31, pp. 15-16). Although the Central District of California having to apply North Carolina law

weighs against transfer, Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 509 (1947), Defendant correctly

                                                  10

     Case 3:20-cv-00333-FDW-DCK Document 45 Filed 11/13/20 Page 10 of 11
notes that Plaintiff has not alleged any facts indicating this is a localized controversy. As discussed

extensively herein, it appears to this Court that Plaintiff’s causes of action could be brought in any

state where both the PEAK and Oura have been sold. Indeed “every state has a consumer protection

law that prohibits deceptive practices.” CAROLYN L. CARTER, CONSUMER PROTECTION                IN THE

STATES: A 50-STATE REPORT         ON   UNFAIR   AND   DECEPTIVE ACTS   AND   PRACTICES STATUTES, 5

(Nat’l Consumer L. Ctr., ed., 2009). Without allegations of North Carolina-specific conduct, the

causes of action here could conceivably be “localized” in any district in the country. Thus, the

Court finds this factor neutral at best.

                          xi. Avoidance of Unnecessary Problems with Conflict of Law

        Neither party has indicated this case presents any conflicts of laws issues. Accordingly,

this factor is neutral.

        III.    CONCLUSION

        In conclusion, of the § 1404 factors, three weigh in favor of transfer, three weigh against

transfer, and five are neutral. However, the Court finds the first-filed rule applies and that venue

transfer is appropriate. The Court hereby ORDERS this matter transferred to the Central District

of California. The Court further ORDERS Defendant’s Motion to Dismiss for Lack of Jurisdiction,

(Doc. No. 22), and Motion to Dismiss for Failure to State a Claim, (Doc. No. 15) are DENIED AS

MOOT.

        IT IS SO ORDERED.                  Signed: November 12, 2020




                                                   11

     Case 3:20-cv-00333-FDW-DCK Document 45 Filed 11/13/20 Page 11 of 11
